PER CURIAM.
■ This matter is before us on motion to dismiss the appeal.
Judgment having been rendered in the court below in favor of defendant, plaintiff obtained an order for a suspensive appeal upon the furnishing of bond in the sum of $25. Thereafter a document purporting to be a bond was filed. The said document was not signed by a surety and on motion, made in the court below, a judgment was rendered after hearing in which judgment it was ordered, adjudged, and decreed “that the appeal bond * * * be and the same is hereby dismissed.”
The proceedings as a result of which the trial court set aside the order of appeal, which had been theretofore granted, appear to have been taken in strict conformity with the provisions of Act 112 of 1916. When the document purporting to be a bond was discovered to be defective, appellant was given proper opportunity to furnish a correct and sufficient bond but did not do'so.
It is therefore ordered, adjudged,' and .decreed that the inotion to dismiss this appeal be sustained, and accordingly the appeal is dismissed.
Motion to dismiss appeal sustained.